Item 1. Schedule of Investments: Putnam Limited Duration Government Income Fund The fund's portfolio 8/31/05 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (40.7%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.3%) Government National Mortgage Association Adjustable Rate Mortgages 4 1/2s, August 20, 2034 $12,700,709 $12,685,474 3 3/4s, July 20, 2026 88,817 90,854 Government National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from December 15, 2023 to March 15, 2032 1,456,476 1,559,972 7s, with due dates from July 15, 2029 to May 15, 2032 252,836 267,245 U.S. Government Agency Mortgage Obligations (38.4%) Federal Home Loan Mortgage Corporation 7 1/2s, with due dates from April 1, 2016 to December 1, 2017 65,993 69,485 6 1/2s, with due dates from March 1, 2029 to March 1, 2035 18,522,791 19,144,620 5 1/2s, October 1, 2018 882,998 903,280 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from October 1, 2022 to November 1, 2030 290,522 309,260 7s, with due dates from July 1, 2029 to April 1, 2035 2,502,791 2,627,498 7s, with due dates from September 1, 2007 to January 1, 2015 667,478 698,869 7s, TBA, September 1, 2035 4,800,000 5,031,750 6 1/2s, with due dates from May 1, 2024 to October 1, 2034 15,593,788 16,120,468 6 1/2s, with due dates from February 1, 2014 to February 1, 2017 1,523,378 1,580,184 6s, with due dates from March 1, 2014 to October 1, 2016 738,187 762,237 5 1/2s, with due dates from January 1, 2009 to October 1, 2019 1,463,038 1,497,351 5 1/2s, TBA, September 1, 2035 168,087,000 169,715,343 5s, May 1, 2019 302,947 305,409 4 1/2s, with due dates from July 1, 2020 to August 1, 2020 19,584,294 19,427,823 4s, June 1, 2019 508,805 496,343 4s, TBA, September 1, 2020 1,400,000 1,364,891 Total U.S. government and agency mortgage obligations (cost U.S. GOVERNMENT AGENCY OBLIGATIONS (6.9%)(a) Principal amount Value Fannie Mae 4 1/4s, August 15, 2010 $9,600,000 $9,592,320 Freddie Mac 6 7/8s, September 15, 2010 6,752,000 7,535,232 6 5/8s, September 15, 2009 23,980,000 26,190,256 Total U.S. government agency obligations (cost $43,466,650) U.S. TREASURY OBLIGATIONS (31.0%)(a) Principal amount Value U.S. Treasury Notes 4 1/4s, August 15, 2014 $1,300,000 $1,322,141 4 1/4s, August 15, 2013 65,596,000 66,825,925 4s, February 15, 2014 25,000,000 24,992,188 3 1/4s, August 15, 2008 102,000,000 100,366,409 Total U.S. treasury obligations (cost $193,789,404) COLLATERALIZED MORTGAGE OBLIGATIONS (22.3%)(a) Principal amount Value Fannie Mae IFB Ser. 03-130, Class SJ, 13.435s, 2034 $221,454 $250,243 IFB Ser. 05-74, Class DM, 11.807s, 2035 1,327,000 1,493,148 IFB Ser. 05-74, Class NP, 9.794s, 2035 685,000 745,010 Ser. 03-W6, Class PT1, 9.391s, 2042 2,630,372 2,851,844 Ser. 00-42, Class B2, 8s, 2030 35,216 38,216 Ser. 00-17, Class PA, 8s, 2030 175,314 189,292 Ser. 00-18, Class PA, 8s, 2030 164,161 177,118 Ser. 00-19, Class PA, 8s, 2030 174,508 188,316 Ser. 00-20, Class PA, 8s, 2030 98,504 106,526 Ser. 00-21, Class PA, 8s, 2030 292,009 315,683 Ser. 00-22, Class PA, 8s, 2030 207,320 223,781 Ser. 97-37, Class PB, 8s, 2027 482,467 523,837 Ser. 97-13, Class TA, 8s, 2027 71,058 77,194 Ser. 97-21, Class PA, 8s, 2027 285,272 309,214 Ser. 97-22, Class PA, 8s, 2027 542,861 589,234 Ser. 97-16, Class PE, 8s, 2027 188,371 204,387 Ser. 97-25, Class PB, 8s, 2027 179,437 194,426 Ser. 95-12, Class PD, 8s, 2025 111,157 120,497 Ser. 95-5, Class A, 8s, 2025 132,949 144,536 Ser. 95-5, Class TA, 8s, 2025 33,220 36,246 Ser. 95-6, Class A, 8s, 2025 91,600 99,526 Ser. 95-7, Class A, 8s, 2025 117,601 127,965 Ser. 94-106, Class PA, 8s, 2024 174,178 189,626 Ser. 94-95, Class A, 8s, 2024 269,191 293,182 IFB Ser. 05-57, Class MN, 7.635s, 2035 951,077 994,553 Ser. 05-W3, Class 1A, 7 1/2s, 2045 2,427,000 2,614,334 Ser. 04-W8, Class 3A, 7 1/2s, 2044 3,704,445 3,972,507 Ser. 04-W11, Class 1A4, 7 1/2s, 2044 771,819 827,355 Ser. 04-W2, Class 5A, 7 1/2s, 2044 797,393 855,089 Ser. 04-T3, Class 1A4, 7 1/2s, 2044 2,052,406 2,199,144 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 435,202 465,552 Ser. 03-W1, Class 2A, 7 1/2s, 2042 1,057,517 1,125,691 Ser. 03-W4, Class 4A, 7 1/2s, 2042 669,979 713,893 Ser. 02-T18, Class A4, 7 1/2s, 2042 1,259,499 1,346,172 Ser. 03-W3, Class 1A3, 7 1/2s, 2042 3,563,046 3,807,527 Ser. 02-T16, Class A3, 7 1/2s, 2042 7,243,250 7,740,012 Ser. 02-T19, Class A3, 7 1/2s, 2042 1,439,169 1,537,917 Ser. 03-W2, Class 1A3, 7 1/2s, 2042 654,850 700,112 Ser. 02-W4, Class A5, 7 1/2s, 2042 3,202,280 3,418,056 Ser. 02-W1, Class 2A, 7 1/2s, 2042 89,311 94,773 Ser. 02-14, Class A2, 7 1/2s, 2042 335,918 358,345 Ser. 01-T10, Class A2, 7 1/2s, 2041 Ser. 02-T4, Class A3, 7 1/2s, 2041 Ser. 02-T6, Class A2, 7 1/2s, 2041 Ser. 01-T12, Class A2, 7 1/2s, 2041 Ser. 01-T8, Class A1, 7 1/2s, 2041 Ser. 01-T7, Class A1, 7 1/2s, 2041 Ser. 01-T3, Class A1, 7 1/2s, 2040 Ser. 99-T2, Class A1, 7 1/2s, 2039 Ser. 03-W10, Class 1A1, 7 1/2s, 2032 Ser. 02-T1, Class A3, 7 1/2s, 2031 Ser. 00-T6, Class A1, 7 1/2s, 2030 Ser. 02-W7, Class A5, 7 1/2s, 2029 Ser. 02-W3, Class A5, 7 1/2s, 2028 Ser. 02-26, Class A1, 7s, 2048 Ser. 04-W12, Class 1A3, 7s, 2044 Ser. 04-T3, Class 1A3, 7s, 2044 Ser. 04-T2, Class 1A3, 7s, 2043 Ser. 03-W3, Class 1A2, 7s, 2042 Ser. 02-T16, Class A2, 7s, 2042 Ser. 02-T19, Class A2, 7s, 2042 Ser. 01-T10, Class A1, 7s, 2041 Ser. 02-T4, Class A2, 7s, 2041 Ser. 05-45, Class OX, Interest Only (IO), 7s, 2035 Ser. 04-W1, Class 2A2, 7s, 2033 pass-through certificates Ser. 03-W8, Class 2A, 7s, 2042 Ser. 318, Class 2, IO, 6s, 2032 Ser. 350, Class 2, IO, 5 1/2s, 2034 Ser. 338, Class 2, IO, 5 1/2s, 2033 Ser. 333, Class 2, IO, 5 1/2s, 2033 Ser. 329, Class 2, IO, 5 1/2s, 2033 Ser. 03-45, Class PI, IO, 5 1/2s, 2029 Ser. 343, Class 25, IO, 4 1/2s, 2018 IFB Ser. 05-45, Class EW, IO, 3.63s, 2035 IFB Ser. 05-65, Class KI, IO, 3.359s, 2035 IFB Ser. 05-82, Class SW, IO, 3.18s, 2035 IFB Ser. 05-82, Class SY, IO, 3.18s, 2035 IFB Ser. 05-47, Class SW, IO, 3.079s, 2035 Ser. 05-89, Class S, IO, 3.06s, 2035 IFB Ser. 04-72, Class BS, IO, 2.859s, 2034 IFB Ser. 03-124, Class ST, IO, 2.859s, 2034 IFB Ser. 05-82, Class SI, IO, 2.59s, 2035 IFB Ser. 05-74, Class NI, IO, 2.59s, 2035 IFB Ser. 05-74, Class SE, IO, 2.53s, 2035 Ser. 05-65, Class KO, Principal Only (PO), zero %, 2035 Ser. 354, Class 1, PO, zero %, 2034 Ser. 352, Class 1, PO, zero %, 2034 Ser. 353, Class 1, PO, zero %, 2034 Ser. 05-38, PO, zero %, 2031 FRB Ser. 05-79, Class FE, zero %, 2035 FRB Ser. 05-45, Class FG, zero %, 2035 FRB Ser. 05-81, Class DF, zero %, 2033 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-59, Class 1A3, 7 1/2s, 2043 Ser. T-58, Class 4A, 7 1/2s, 2043 Ser. T-42, Class A5, 7 1/2s, 2042 Ser. T-41, Class 3A, 7 1/2s, 2032 Ser. T-60, Class 1A2, 7s, 2044 Ser. T-59, Class 1A2, 7s, 2043 Ser. T-55, Class 1A2, 7s, 2043 Freddie Mac IFB Ser. 3006, Class QS, 9.506s, 2035 IFB Ser. 3012, Class GP, 8.917s, 2035 Ser. 2229, Class PD, 7 1/2s, 2030 Ser. 2224, Class PD, 7 1/2s, 2030 Ser. 2217, Class PD, 7 1/2s, 2030 Ser. 2187, Class PH, 7 1/2s, 2029 Ser. 1989, Class C, 7 1/2s, 2027 Ser. 1990, Class D, 7 1/2s, 2027 Ser. 1969, Class PF, 7 1/2s, 2027 Ser. 1975, Class E, 7 1/2s, 2027 Ser. 1943, Class M, 7 1/2s, 2027 Ser. 1932, Class E, 7 1/2s, 2027 Ser. 1938, Class E, 7 1/2s, 2027 Ser. 1941, Class E, 7 1/2s, 2027 Ser. 1924, Class H, 7 1/2s, 2027 Ser. 1928, Class D, 7 1/2s, 2027 Ser. 1915, Class C, 7 1/2s, 2026 Ser. 1923, Class D, 7 1/2s, 2026 Ser. 1904, Class D, 7 1/2s, 2026 Ser. 1905, Class H, 7 1/2s, 2026 Ser. 1890, Class H, 7 1/2s, 2026 Ser. 1895, Class C, 7 1/2s, 2026 Ser. 2256, Class UA, 7s, 2030 Ser. 2208, Class PG, 7s, 2030 Ser. 2211, Class PG, 7s, 2030 Ser. 2198, Class PH, 7s, 2029 Ser. 2054, Class H, 7s, 2028 Ser. 2031, Class PG, 7s, 2028 Ser. 2020, Class E, 7s, 2028 Ser. 1998, Class PL, 7s, 2027 Ser. 1999, Class PG, 7s, 2027 Ser. 2004, Class BA, 7s, 2027 Ser. 2005, Class C, 7s, 2027 Ser. 2005, Class CE, 7s, 2027 Ser. 2006, Class H, 7s, 2027 Ser. 2006, Class T, 7s, 2027 Ser. 1987, Class AP, 7s, 2027 Ser. 1987, Class PT, 7s, 2027 Ser. 1978, Class PG, 7s, 2027 Ser. 1973, Class PJ, 7s, 2027 Ser. 1725, Class D, 7s, 2024 Ser. 2008, Class G, 7s, 2023 Ser. 1750, Class C, 7s, 2023 Ser. 1530, Class I, 7s, 2023 Ser. 224, IO, 6s, 2033 Ser. 226, IO, 5 1/2s, 2034 Ser. 223, IO, 5 1/2s, 2032 Ser. 2600, Class CI, IO, 5 1/2s, 2029 IFB Ser. 2981, Class AS, IO, 3.149s, 2035 IFB Ser. 2981, Class BS, IO, 3.149s, 2035 IFB Ser. 2981, Class CS, IO, 3.149s, 2035 IFB Ser. 3012, Class UI, IO, 2.85s, 2035 IFB Ser. 3012, Class IG, IO, 2.59s, 2035 IFB Ser. 2957, Class SW, IO, 2.429s, 2035 Ser. 228, PO, zero %, 2035 FRB Ser. 3024, Class CW, zero %, 2035 FRB Ser. 2958, Class FL, zero %, 2035 Government National Mortgage Association IFB Ser. 05-7, Class NP, 6.553s, 2033 324,185 325,728 IFB Ser. 05-65, Class SI, IO, 2.78s, 2035 5,916,000 312,442 Total collateralized mortgage obligations (cost $141,597,797) SHORT-TERM INVESTMENTS (31.5%)(a) Principal amount Value Federal Home Loan Bank for an effective yield of 3.484%, September 23, 2005 $64,000,000 $63,864,089 Federal Home Loan Bank for an effective yield of 3.409%, September 9, 2005 31,000,000 30,976,578 Federal Home Loan Bank for an effective yield of 3.409%, September 14, 2005 65,000,000 64,920,195 U.S. Treasury Bills for an effective rate of 3.271%, September 22, 2005 (SEG) 615,000 613,838 Interest in $175,000,000 tri-party repurchase agreement dated August 31, 2005 with Bank of America SEC. LLC, due September 1, 2005 with respect to various U.S. Government obligations maturity value of $36,503,650 for an effective yield of 3.6%, collateralized by a variety of Fannie Maes with a range of coupon rates from 4.507% to 5.5% due from January 1, 2034 through August 1, 2035 valued at $178,500,000. 36,500,000 36,500,000 Total short-term investments (cost $196,874,700) TOTAL INVESTMENTS Total investments (cost $829,532,453)(b) Putnam Limited Duration Government Income Fund FUTURES CONTRACTS OUTSTANDING at 8/31/05 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro 90 day (Long) 92 22,097,250 Sep-05 (66,715) Euro 90 day (Long) 45 10,791,000 Dec-05 (34,463) Euro 90 day (Long) 31 7,431,088 Mar-06 (2,653) Euro 90 day (Long) 8 1,917,200 Jun-06 70 U.S. Treasury Bond (Short) 48 5,665,500 Dec-05 (67,644) U.S. Treasury Note 10 yr (Short) 6 677,531 Sep-05 (9,486) U.S. Treasury Note 2 yr (Short) 149 30,856,969 Dec-05 (107,541) U.S. Treasury Note 5 yr (Short) 376 40,749,000 Dec-05 (364,691) Total $ (653,123) Putnam Limited Duration Government Income Fund TBA SALE COMMITMENTS OUTSTANDING at 8/31/05 (proceeds receivable $19,784,797) (Unaudited) Principal Settlement Agency amount date Value FNMA, 5 1/2s, September 1, 2035 $7,300,000 9/14/05 $ FNMA, 4 1/2s, September 1, 2020 9/19/05 Total $ Written options outstanding at August 31, 2005 (premiums received $1,051,960)(Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.55% versus 3 month LIBOR maturing on July 5, 2017. 13,600,000 Jul 07/4.55 $530,144 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.55% versus 3 month LIBOR maturing on July 5, 2017. 13,600,000 Jul 07/4.55 473,347 $1,003,491 Putnam Limited Duration Government Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 8/31/05 (Unaudited) Unrealized Notional Termination appreciation/ amount date (depreciation) Agreement with JPMorgan Chase Bank, N.A. dated August 31, 2005 to receive semi-annually the notional amount multiplied by 4.4505% and pay quarterly the notional amount multiplied by the three month USD- LIBOR-BBA. $65,600,000 9/2/15 Agreement with Bank of America, N.A. dated August 9, 2005 to pay semi-annually the notional amount multiplied by 4.892% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 45,000,000 8/11/15 (1,611,327) Agreement with Lehman Brothers Special Financing, Inc. dated June 27, 2005 to pay semi-annually the notional amount multiplied by 3.9334% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 35,800,000 6/29/07 117,763 Agreement with Bank of America, N.A. dated August 30, 2005 to pay semi-annually the notional amount multiplied by 4.53125% and receive quarterly the notional amount multiplied by the three month USD- LIBOR-BBA. 26,940,000 9/1/15 163,208 Agreement with Lehman Brothers Special Financing, Inc. dated June 27, 2005 to pay semi-annually the notional amount multiplied by 4.3059% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 6,600,000 6/29/15 60,973 Agreement with Bank of America, N.A. dated December 2, 2003 to pay semi-annually the notional amount multiplied by 2.444% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 10,538,000 12/4/05 64,327 Agreement with Bank of America, N.A. dated December 12, 2003 to pay semi-annually the notional amount multiplied by 2.1125% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 1,861,000 12/16/05 14,964 Agreement with JPMorgan Chase Bank, N.A. dated July 29, 2005 to pay semi-annually the notional amount multiplied by 4.6757% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 1,847,000 8/2/15 32,436 Agreement with Lehman Brothers Special Financing, Inc. dated February 2, 2005 to receive semi-annually the notional amount multiplied by 4.089% and pay quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 91,000,000 2/4/10 (620,828) Agreement with Lehman Brothers Special Financing, Inc. dated December 9, 2003 to pay semi-annually the notional amount multiplied by 4.64101% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 39,362,000 12/11/13 (770,428) Agreement with Lehman Brothers Special Financing, Inc. dated December 5, 2003 to receive semi-annually the notional amount multiplied by 2.23762% and pay quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 21,743,000 12/9/05 (157,775) Agreement with Lehman Brothers Special Financing, Inc. dated January 22, 2004 to pay semi-annually the notional amount multiplied by 1.999% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 14,191,000 1/26/06 134,839 Agreement with Lehman Brothers Special Financing, Inc. dated January 21, 2004 to pay semi-annually the notional amount multiplied by 2.009% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 13,848,000 1/23/06 129,080 Agreement with Lehman Brothers Special Financing, Inc. dated January 21, 2004 to pay semi-annually the notional amount multiplied by 2.008% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 13,848,000 1/23/06 129,080 Agreement with Lehman Brothers Special Financing, Inc. dated January 22, 2004 to pay semi-annually the notional amount multiplied by 2.007% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 7,438,000 1/26/06 70,418 Agreement with Lehman Brothers Special Financing, Inc. dated December 12, 2003 to pay semi-annually the notional amount multiplied by 4.579% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 5,783,000 12/16/13 (87,786) Agreement with Lehman Brothers Special Financing, Inc. dated January 22, 2004 to pay semi-annually the notional amount multiplied by 4.375% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 4,692,000 1/26/14 2,981 Agreement with Lehman Brothers Special Financing, Inc. dated January 21, 2004 to pay semi-annually the notional amount multiplied by 4.408% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 4,578,000 1/23/14 (7,377) Agreement with Lehman Brothers Special Financing, Inc. dated January 21, 2004 to pay semi-annually the notional amount multiplied by 4.419% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 4,578,000 1/23/14 (10,618) Agreement with Lehman Brothers Special Financing, Inc. dated December 11, 2003 to pay semi-annually the notional amount multiplied by 4.710% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 4,268,000 12/15/13 (104,418) Agreement with Lehman Brothers Special Financing, Inc. dated January 22, 2004 to pay semi-annually the notional amount multiplied by 4.379% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 2,403,000 1/26/14 1,527 Agreement with Lehman Brothers Special Financing, Inc. dated December 11, 2003 to pay semi-annually the notional amount multiplied by 2.235% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 1,020,000 12/15/05 7,552 Total (2,441,409) NOTES (a) Percentages indicated are based on net assets of $625,369,870. (b) The aggregate identified cost on a tax basis is $829,606,491, resulting in gross unrealized appreciation and depreciation of $3,629,277 and $5,326,452, respectively, or net unrealized depreciation of $1,697,175. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at August 31, 2005. At August 31, 2005, liquid assets totaling $172,642,330 have been designated as collateral for open written opitons and forward commitments. contracts. TBA after the name of a security represents to be announced securities. Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Restricted securities are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Short-term investments having remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase. The fund may also write options on securities it owns or in which it may invest, or swaps, to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price, or if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NAME OF REGISTRANT By (Signature and Title): /s/ Michael T. Healy Michael T. Healy Principal Accounting Officer Date: October 31, 2005 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 31, 2005 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 31, 2005
